Citation Nr: 1805682	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  10-20 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a right knee disability.

2.  Entitlement to ratings for a low back disability in excess of 10 percent prior to October 19, 2012 and in excess of 20 percent beginning on this date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty in the Army from October 1990 to January 1995 and from April 1997 to June 1999.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2012, the Veteran offered testimony during a Central Office hearing before a Veterans Law Judge (VLJ).  A transcript of this hearing is of record.

The case was remanded in July 2012 for additional development.  While on remand, in a February 2016 rating decision, the RO granted an increased 20 percent rating for the Veteran's low back disability, effective October 19, 2012.  The Veteran has not expressed satisfaction with the rating assigned for either of the "stages" on appeal; therefore, the issue has been characterized to reflect that staged ratings are assigned, and that both remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

In October 2017, the Board notified the Veteran that the VLJ who conducted the March 2012 Central Office hearing was no longer employed at the Board and he was offered the opportunity to have a hearing with a different VLJ, which he declined.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Board finds that a remand is needed and regrets the additional delay in adjudicating the claims that will result.

The case was remanded in July 2012 in order to obtain additional treatment records and VA examinations to determine the severity of the disabilities.  

The VA examinations were conducted in October 2012 and based on a review of the treatment records since then it appears that the right knee disability may have worsened.  In this regard, the evidence shows that the Veteran reported having daily giving way of the right knee in August 2015.  See Medical Treatment record - Government Facility received in October 2012 and CAPRI records received in February 2016.  This appears to be a progression of symptoms previously reported.

The Board also notes that the October 2012 VA examinations of the low back and right knee do not comport with the current standards for examining orthopedic disabilities.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

Since the case is being remanded, ongoing VA treatment records since February 2016 should be added to the Veteran's file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file VA treatment records, to include the Washington VA Medical Center and Charlotte Hall CBOC, since February 2016.

2.  After the above records development is completed, arrange for VA examinations of the low back and right knee disabilities.  The entire claims file should be made available to, and be reviewed by, the VA examiner.  All appropriate tests or studies should be accomplished and all clinical findings should be reported in detail.

a) Range of motion studies of the lumbar and right knee must include comment on whether there is pain in active motion and passive motion, and in weight-bearing and nonweight-bearing.  If such are not applicable or possible to test, then the examiner should state such along with an explanation.

b) The examiner must also address range of motion loss specifically due to pain and any functional loss during flare-ups in relation to the low back and right knee.  He or she is to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  These determinations or estimates should be portrayed in terms of degrees of additional range of motion loss due to pain on use or during flare-ups.  If it is not feasible to provide or estimate the degrees in which there is an additional loss in range of motion during flare-ups or repeated use over time, then provide an explanation as to why.

c) The examiner should also address whether the Veteran experiences incapacitating episodes of degenerative disc disease of the lumbosacral spine that requires physician prescribed bed rest and if so, the amount of incapacitating episodes he has experienced in the last 12 months.

3.  The examination reports should be reviewed to ensure substantial compliance with the directives of this remand and any corrective action deemed necessary should be completed. 

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken above, the AOJ must readjudicate the Veteran's claims on appeal, in light of all the evidence of record.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

